Filed 5/8/14 P. v. Aponte CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D064648

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD244118)

KIM APONTE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Matias R.

Contreras, Judge. (Retired Judge of the Imperial County Super. Ct., assigned by the

Chief Justice pursuant to art. VI, § 6 of the Cal. Const.) Affirmed.

         Sheila O'Connor, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance by Respondent.

         A jury convicted Kim Aponte of one count of using a tear gas weapon, not in self-

defense (Pen. Code, § 22810, subd. (g)(1)). Prior to trial, the court suspended criminal

proceedings to evaluate Aponte's competence to stand trial. She was ultimately found

competent and criminal proceedings were reinstated.
       The court denied probation and sentenced Aponte to two years local prison

custody. Probation was revoked on two other cases and Aponte was sentenced to a two-

year concurrent term. Various fines and fees were imposed as required by statute.

Aponte filed a timely notice of appeal.

       Counsel has filed a brief pursuant to People v. Wende (1979) 25 Cal. 3d 436

(Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) raising possible, but not

arguable issues. We offered Aponte the opportunity to file her own brief on appeal, but

she has not responded.

                                STATEMENT OF FACTS

       The victim in this case is Aponte's husband. They have been married over 24

years and have five children. The offense occurred on October 25, 2012, while Aponte

and her husband were attending various medical appointments. Among other things the

argument focused on Aponte's stated need to make more medical appointments for a

described condition. Her husband wanted proof of the new condition before making

more appointments. As the argument escalated, Aponte got out of the driver's seat and

into the back seat. When she got into the back seat, she rummaged through her purse and

took out a key chain with a canister of pepper spray on it. Aponte then said, "I got

your . . . proof right here." Pepper spray was then splashed off the dashboard and door

handle into her husband's face. Aponte then helped her husband get out of the car and

walked him to the curb. She then told him to find his own way home and drove off. Mr.

Aponte was able to call one of their sons and get a ride home.



                                             2
       Aponte was later arrested on an outstanding warrant and thereafter charged with

the current offense.

                                       DISCUSSION

       As we have previously noted, appellate counsel has filed a brief indicating she is

unable to identify any argument for reversal and asks this court to review the record for

error as mandated by Wende, supra, 25 Cal. 3d 436. Pursuant to Anders, supra, 386 U.S.
738, the brief identifies a possible, but not arguable issue:

       Whether the trial court erred in instructing the jury on principles of general

criminal intent, rather than instructing on principles of specific intent?

       We have reviewed the entire record in accordance with Wende, supra,

25 Cal. 3d 436 and Anders, supra, 386 U.S. 738 and have not found any reasonably

arguable appellate issues. Competent counsel has represented Aponte on appeal.

                                       DISPOSITION

       The judgment is affirmed.



                                                                    HUFFMAN, Acting P. J.

WE CONCUR:


                       HALLER, J.


                          IRION, J.




                                              3